Citation Nr: 1814359	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  11-32 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a prostate disability, to include as result of herbicide exposure. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lung disability, to include as result of herbicide exposure. 
 
3.  Entitlement to service connection for a prostate disability, to include as result of herbicide exposure. 

4.  Entitlement to service connection for a lung disability, to include as result of herbicide exposure. 

5.  Entitlement to service connection for a thyroid disability, to include as result of herbicide exposure. 

6.  Entitlement to service connection for erectile dysfunction, to include as result of herbicide exposure. 

7.  Entitlement to service connection for eye disability, to include as result of herbicide exposure. 

8.  Entitlement to service connection for low white blood cell count, to include as result of herbicide exposure. 

9.  Entitlement to service connection for a skin disability, to include as result of herbicide exposure. 

10.  Entitlement to service connection for colon polyps, to include as result of herbicide exposure. 

11.  Entitlement to service connection for a pericardial cyst, to include as result of herbicide exposure. 

12.  Entitlement to a compensable evaluation for service-connected bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  During the pendency of the appeal, jurisdiction was transferred to the Montgomery, Alabama, RO. 

The issues of service connection for lung and prostate disabilities under a merits analysis, as well as the issues of service connection for an eye disability, skin disability, low white blood cell count, colon polyps, and pericardial cyst, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 2005 rating decision denied the claims of service connection for prostate and lung conditions, to include as a result of exposure to herbicides; the Veteran did not appeal that decision and no relevant evidence was received nor did VA become aware of the existence of new VA treatment within one year of the decision. 

2.  The evidence submitted since the January 2005 rating decision is relevant or probative of the issues at hand and is not cumulative of the evidence of record at the time of the last prior final denial of the claims sought to be reopened.

3.  A disease manifested by thyroid nodules is not currently shown by the probative evidence of record.

4.  Erectile dysfunction is not currently shown by the probative evidence of record.

5.  The evidence of record shows that the Veteran's bilateral hearing loss disability was manifested by no more than Level I hearing acuity in the right ear and no more than Level I  hearing acuity in the left ear.

      
CONCLUSIONS OF LAW

1. The January 2005 rating decision, which denied service connection for prostate and lung conditions, to include as a result of exposure to herbicides, is final.          38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  The evidence received since the January 2005 rating decision, which denied service connection for prostate and lung conditions, to include as a result of exposure to herbicides, is new and material and the claims are reopened.  38 U.S.C. §§ 5103A, 5107, 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).

3.  The criteria are not met for entitlement to service connection for a thyroid disability, to include as result of herbicide exposure.  38 U.S.C. §§ 1110, 1101, 1110, 1112, 1113, 1116, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

4.  The criteria are not met for entitlement to service connection for erectile dysfunction, to include as result of herbicide exposure.  38 U.S.C. §§ 1110, 1101, 1110, 1112, 1113, 1116, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

5.  The criteria for a compensable disability rating for bilateral hearing loss disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the issues decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

The RO did not arrange for VA examinations/opinions as to the issues of service connection for thyroid disability and erectile dysfunction decided herein.  The Board has considered whether an examination is necessary.  Absent any competent evidence suggesting that the Veteran currently has a thyroid disability and erectile dysfunction that may be associated with a verified aspect of military service, including herbicide exposure, an examination to secure a medical nexus opinion is not necessary, as even the low standard in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  


New and Material Evidence

The Veteran seeks to reopen previously denied claims of service connection for lung and prostate conditions, to include as result of herbicide exposure.  By a January 2005 rating action, the RO denied the claims on the basis that neither condition was shown in service or within one of discharge from service.  The RO further found that the Veteran failed to identify or submit evidence to support his claims for service connection.  The RO indicated that service connection may be established based on a relationship to herbicide exposure only if evidence demonstrates service in Vietnam and the condition is recognized as one of those for which VA has found a positive association between the condition and such exposure.  Additionally, there was no evidence of either a current lung or prostate condition.  

The Veteran did not appeal the decision.  No relevant evidence was submitted within one year of the date on which notice of the decision was issued.  38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  VA also did not become aware of the existence of new VA treatment within one year of that decision.  Turner v. Shulkin, No 16-1171 (February 8, 2018).  Accordingly, that decision is final.  38 U.S.C. § 7105.

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Board must address the question of whether new and material evidence to reopen the claim has been received because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

At the time of the January 2005 rating decision, the record included service treatment records, which were negative for treatment and/or diagnosis of either a lung or prostate condition.  The only post-service medical record was a March 1995 chest x-ray, which was negative for a lung disability.  

Since the January 2005 rating decision, new evidence has been added to the claim file that is material to the Veteran's claims.  Notably, the Veteran has been diagnosed with asthma and benign prostatic hypertrophy.  The existence of a current disability cures the evidentiary defect that existed at the time of the prior denial, namely, the absence of a disability.  Accordingly, the Board finds that new and material evidence has been added to the record and the claims may be reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

Service Connection

The Veteran asserts that he currently has thyroid nodules and erectile dysfunction that are the result of his exposure to herbicides during active military service.    

To establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in-service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303  (2017).

If a Veteran served in Vietnam during the Vietnam era (or at certain other locations like in Thailand at certain specifically defined times and under certain specifically defined circumstances), it will be presumed that he was exposed to Agent Orange while there.  Furthermore, given this presumption of exposure to an herbicide agent during active military, naval, or air service, certain diseases shall be presumptively service connected, even though there is no record of such disease during service, provided also that the rebuttable presumption provisions of 38 U.S.C. §§ 1113, 1116 and 38 C.F.R. §§ 3.307(d), 3.309(e) are met.  Diseases presumptively associated with such exposure include:  AL amyloidosis; chloracne or other acneform diseases consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; Ischemic heart disease (does not include hypertension, peripheral manifestations of arteriosclerosis, or any other condition that does not quality within the generally accepted medical definition of Ischemic heart disease); all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; "early onset" peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  See Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

These diseases shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and "early onset" peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, and respiratory cancers within 30 years, after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  

Thus, service connection may be presumed for residuals of Agent Orange exposure by satisfying two requirements.  First, a Veteran must show that he served in the RVN during the Vietnam War era or elsewhere outside of Vietnam where Agent Orange was used or sprayed.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must have a diagnosis of one of the specific diseases listed in 38 C.F.R. § 3.309(e).  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  However, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from alternatively establishing entitlement to service connection with proof of direct causation linking his claimed disability to his military service.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which, instead, concerned exposure to radiation, are equally applicable in cases involving Agent Orange exposure to establish direct causation).

If no presumptions apply to a claim, there must be probative evidence of:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a correlation ("nexus") between the disease or injury in service and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the relevant evidence of record, so both the medical and lay evidence, and an evaluation of its competency and credibility to in turn determine its ultimate probative value in relation to other relevant evidence. Baldwin v. West, 13 Vet. App. 1 (1999).

The Veteran served in the RVN from June 1967 to June 1968.  It therefore must be presumed that he was exposed to an herbicide agent like the dioxin in Agent Orange during that service.  38 U.S.C.A. § 1116(f).   

However, the Board notes that regardless of whether the Veteran is presumed exposed to Agent Orange, erectile dysfunction has not been diagnosed.  While the Veteran had a thyroid nodule on ultrasound in 2009, there was no associated disease.  Moreover, VA treatment records dated in 2011 show the thyroid nodule was gone.  Thereafter, his thyroid was found to be normal.  

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, in the absence of competent medical evidence of the claimed conditions, there is no basis upon which to conclude that a thyroid disability and erectile dysfunction was incurred in or aggravated during military service.   Thus, service connection is not warranted.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes 11 auditory acuity levels, designated from Level I through Level XI for profound deafness.  38 C.F.R. § 4.85.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Bruce v. West, 11 Vet. App. 405, 409 (1998), quoting Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

When exceptional patterns of hearing impairment exist for VA purposes when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86.  Then, the rating specialist must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86(a). 

Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The Veteran seeks entitlement to a compensable evaluation for bilateral hearing loss disability.  A review of the record shows that the currently assigned rating is appropriate and no higher rating is warranted throughout the appeal period.  38 C.F.R. § 4.7.

In this regard, the Veteran was afforded a VA audiological examination in November 2007.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
40
45
LEFT
5
10
10
45
55

The pure tone decibel averages of frequencies 1000, 2000, 3,000, and 4,000 was 26 in the right ear and 30 in the left ear.  Speech discrimination was 98 percent in both ears.   

Applying the foregoing medical evidence to the rating criteria, the Veteran's right ear is assigned a Level I and the left ear is assigned a Level I designation under Table VI. These categories correspond with a noncompensable disability rating under Table VII. 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran's hearing loss disability did not meet the criteria for an exceptional pattern of hearing loss in either ear. 38 C.F.R. § 4.86(a)(b).

The Veteran was afforded a VA audiological evaluation in January 2017.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
45
45
LEFT
10
20
10
55
70

The pure tone thresholds averages of frequencies 1000, 2000, 3,000, and 4,000 was  33 decibels in the right ear and 39 decibels in the left ear.  Speech discrimination was 96 percent in the right ear and 94 percent in the left ear.

Applying the foregoing medical evidence to the rating criteria, the Veteran's right ear is assigned a Level I and the left ear is assigned a Level I designation under Table VI. These categories correspond with a noncompensable disability rating under Table VII. 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran's hearing loss disability  did not meet the criteria for an exceptional pattern of hearing loss in either ear. 38 C.F.R. § 4.86(a)(b).

The Board acknowledges the Veteran's complaints of difficulty hearing.  While the functional effects caused by the Veteran's hearing disability were not discussed during examination in 2007, they were discussed on examination in 2017 by the VA audiologist.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  The Veteran reported to the VA examiner in 2017 that he had difficulty understanding conversations and had to ask others to repeat themselves.  Regardless of whether this satisfies the requirement in Martinak, the Veteran must demonstrate prejudice due to any examination deficiency, which he has not done in the instant case.  Id.   

The Veteran's statements are competent evidence as to which he has personal knowledge, such as difficulty hearing.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2) (2017).  Nevertheless, as a layperson, without the appropriate medical training and expertise, his statements are not competent evidence to provide a probative opinion on a medical matter, especially the severity of his bilateral hearing loss disability in terms of the applicable rating criteria.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of his bilateral hearing loss disability, including audiometric testing for puretone thresholds.  

The record shows the Veteran has been wearing hearing aids for his hearing loss disability; however, this is not a factor in the evaluation of hearing impairment.  38 C.F.R. § 4.85.  The Veteran's claim hinges on a mechanical application of specifically defined regulatory standards.  The Veteran's hearing difficulties are, however, contemplated by the Rating Schedule.  Notably, 38 C.F.R. § 4.85 contemplates any functional loss due to hearing impairment. 

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected bilateral hearing loss disability, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected bilateral hearing loss varied to such an extent that a compensable evaluation would be warranted.  Hart, supra.

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim 
for a compensable rating for his service-connected bilateral hearing loss disability, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

The application to reopen the claim for service connection for a lung disability, to include as result of herbicide exposure, is granted.

The application to reopen the claim for service connection for a prostate disability, to include as result of herbicide exposure, is granted.

Entitlement to service connection for thyroid disability is denied.

Entitlement to service connection for erectile dysfunction is denied.

Entitlement to a compensable evaluation for service-connected bilateral hearing loss disability is denied.





REMAND

As noted above, the Veteran's in-service exposure to herbicides (Agent Orange) is presumed in light of his Vietnam service.  38 C.F.R. § 3.307(a)(6).  An eye disability (variously diagnosed as cataracts, dry eye syndrome, and macular drusen), a skin disability (variously diagnosed as seborrheic keratosis, erythematous lesions, actinic keratosis, basal cell carcinoma, and lichen simplex), low white blood cell count, colon polyps, benign prostatic hypertrophy, asthma, and pericardial cyst, are not specifically listed as diseases presumptively associated with exposure to Agent Orange.  38 C.F.R. § 3.309(e).

The availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange.  See Stefl, supra; Combee, supra.   In other words, a regulatory established presumption is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  

The Veteran was afforded a VA skin examination in February 2016.  While the examiner opined actinic keratosis and basal cell carcinoma were not related to the Veteran's service, to include treatment for contact dermatitis in service, the opinion did not address whether the Veteran's skin diseases were directly due to his presumed in-service herbicide exposure.  Whether there is a potential relationship between the Veteran's skin disease and herbicide exposure must be addressed by an examiner.  Stefl, supra; Combee, supra.  

The Veteran additionally claims that he has an eye disability, colon polyps, a prostate condition, a lung condition, low white blood cell count, and a pericardial cyst that are related to Agent Orange exposure.  The Veteran has been variously diagnosed with cataracts, dry eye syndrome, macular drusen, colon polyps, asthma, benign prostatic hypertrophy, and a pericardial cyst.  The Board notes the Veteran was shown to have a low white blood cell count in 2009, which was determined to be associated with taking Omeprazole.  The Veteran was instructed to discontinue taking the medication; however, his count has continued to be low.  See e.g. laboratory reports dated August 2013.  The Veteran has not been afforded VA examinations addressing the nature and/or etiology of these conditions.  VA opinions should be obtained and must include a discussion of the relationship between the Veteran's claimed conditions and herbicide exposure.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); Stefl, supra; Combee, supra; 38 C.F.R. § 3.159(c)(4).  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examinations to determine the nature and etiology of the claimed eye disability, skin disability, colon polyps, benign prostatic hypertrophy, asthma, low white blood cell count, and pericardial cyst.  The electronic claim file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  The findings should be reported in detail.  

Based on a detailed review of the evidence of record and after physical examination of the Veteran, the examiner must then offer an opinion on the following questions: 

a) Please state whether the Veteran's eye disability (variously diagnosed as cataracts, dry eye syndrome, and macular drusen), prostate disability (benign prostatic hypertrophy), lung disability, (asthma), colon polyps, and pericardial cyst, are at least as likely as not (a 50 percent or greater probability) related to the Veteran's active military service or otherwise attributable to his presumed herbicide exposure regardless of whether the condition is a listed disease under 38 C.F.R. § 3.309(e).  

b) Please state whether the Veteran's skin disability, variously diagnosed as seborrheic keratosis, actinic keratosis, basal cell carcinoma, erythematous lesions, and lichen simplex, is at least as likely as not (a 50 percent or greater probability) related or otherwise attributable to his presumed herbicide exposure regardless of whether the condition is a listed disease under 38 C.F.R. § 3.309(e).  

c) Please state whether the Veteran has a disease manifested by low white blood cell count and if so, whether it is at least as likely as not (a 50 percent or greater probability) related to his active service or is otherwise attributable to his presumed herbicide exposure regardless of whether the condition is a listed disease under 38 C.F.R. § 3.309(e).  

*The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or the conclusion as it is to find against it.

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed conditions.  

2.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

If upon completion of the above action the issues remain denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


